Citation Nr: 0014293	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Basic eligibility for Dependency and Indemnity 
Compensation (DIC) under Section 1318, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  He died on June [redacted], 1997.  The appellant is the 
surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied a claim by the 
appellant seeking entitlement to service connection for the 
veteran's cause of death, as part of a claim for DIC.


FINDING OF FACT

The claims file contains competent evidence of a plausible 
relationship between the veteran's cause of death and 
service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the veteran's cause of death and DIC is well grounded.  
38 U.S.C.A. § 5107(a)  (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws & Regulations

DIC is available to a surviving spouse of a veteran who had a 
service-connected death, or, if the death was not service 
connected, where the veteran was in receipt of or entitled to 
receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding death.  38 U.S.C.A. § 
1318(b)  (West 1991); 38 C.F.R. §§ 3.5, 3.22  (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

For service connection for the cause of death of a veteran, 
the first requirement, i.e. evidence of a current disability, 
will always be met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must be supported by evidence of record.  
Ruiz v. Gober, 10 Vet. App. 352  (1997) (citing Ramey v. 
Brown, 9 Vet. App. 40, 46 (1996)).  If the second element of 
a well grounded claim has been satisfied, i.e. that of an 
inservice injury or disease, then the final requirement for a 
well grounded claim is a nexus between the veteran's death 
and the inservice injury or disease.

Once a claim is determined to be well grounded, the death of 
a veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a)  (1999).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
Id.  The service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b)  (1999).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1)  (1999). 

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Analysis

In this case, after review of the claims file, the Board 
concludes that the appellant's claim for service connection 
for the veteran's cause of death is well grounded.

The claims file contains competent evidence of a disability 
that caused death, i.e. cancer, and a death certificate 
amendment that indicates that hypopharyngeal/laryngeal cancer 
contributed to his death.  In addition, while there is no 
evidence, medical or otherwise, indicating that the veteran 
incurred any cancer during service (or within a year 
thereafter), service connection for certain diseases may be 
granted on a presumptive basis if a veteran served in the 
Republic of Vietnam during the Vietnam era and had one of the 
diseases listed in 38 C.F.R. § 3.309(e).  38 C.F.R. §§ 3.307, 
3.309  (1999).  Such a veteran is presumed to have been 
exposed during such service to an herbicide agent (e.g. Agent 
Orange) and, thus, is entitled to service connection for any 
of the listed diseases, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii)  
(1999).  However, presumptive service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition not 
specifically listed.  See Notice, 59 FR 341 (1994).

The presumptive diseases include respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), 38 C.F.R. § 
3.309(e)  (1999), including bronchio-alveolar cancer.  
Veterans Millenium Health Care & Benefits Act, Pub. L. No. 
106-117, § 503  (Nov. 30, 1999).  They do not include 
nasal/nasopharyngeal cancer.  64 FR 59232  (November 2, 
1999).

Presumptive service connection applies only to the primary 
cancer.  Presumptive service connection is not warranted for 
additional cancer developing from metastasis of the primary 
cancer.  VAOPGCPREC  18-97  (May 2, 1997).

Because the veteran served in Vietnam during the Vietnam era 
and the claims file contains some evidence suggesting that 
his cause of death was due to laryngeal cancer, the 
appellant's claim is well grounded.


ORDER

The claim of entitlement to service connection for the 
veteran's cause of death and DIC is well grounded.


REMAND

Because the claim of entitlement to service connection for 
the veteran's cause of death is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, 
the Board finds that further evidentiary development is 
needed prior to appellate review.

First, the Board finds that clarification of the appellant's 
representative, if any, is necessary prior to appellate 
review.  The law provides that a claimant has the right to 
full representation in all stages of an appeal.  38 C.F.R. 
§ 20.600  (1999).  However, "[a] specific claim may be 
prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the appellant."  38 C.F.R. § 20.601  
(1999).  In order for a recognized organization to be 
designated as an appellant's representative, an appellant 
must execute an Appointment of Veterans Service Organization 
as Claimant's Representative, VA Form 21-22.  38 C.F.R. 
§ 20.602  (1999).  A private attorney may be appointed as a 
representative, but, in order to properly do so, a VA Form 
21-22 or a written statement by the attorney on his or her 
letterhead is necessary.  38 C.F.R. § 20.603(a)  (1999).

Here, the claims file contains a July 1999 informal brief 
presentation from The American Legion, as well as a February 
1999 Statement of Accredited Representative in Appealed Case 
from them.  The Board also finds that an Appointment of 
Veterans Service Organization as Claimant's Representative, 
VA Form 23-22, is of record appointing The American Legion as 
representative.  However, that form was executed by the 
veteran prior to his death as part of an entirely different 
claim.  It is not signed by the appellant and she has not 
indicated elsewhere in the record that she wants, or is even 
aware, that The American Legion is, or thinks it is, 
representing her.  From this evidence, the Board is not able 
to ascertain who, if anyone, is representing the appellant in 
this case.  Clarification of her representation is necessary 
in order to protect her due process rights.

Second, the Board recognizes that a November 1996 medical 
consultation report from a private physician states that the 
veteran probably had "incurable locally advanced head and 
neck cancer," indicating that the initial diagnosis was 
oropharyngeal carcinoma and that surgery revealed an 
extensive posterior pharyngeal tumor.  This is consistent 
with the veteran's original death certificate, which 
indicates that he died from head and neck cancer.  However, a 
subsequent affidavit of amendment to the death certificate, 
signed by the same private physician in July 1997, indicates 
that a condition leading to the immediate cause of death was 
"hypopharyngeal/laryngeal cancer."  Currently, the claims 
file contains no private (or VA) medical records dated from 
the time of the veteran's oropharyngeal cancer surgery in 
November 1996 to his death in June 1997, including no records 
relied upon by the veteran's private physician, if any, for 
the death certificate amendment.  Because it is likely that 
such records exist and are significant to this appeal, the RO 
should inform the appellant of these potential records and 
provide her with the opportunity to submit them.  See 
38 U.S.C.A. §§ 5103(a), 7104(a)  (West 1991).  If provided 
all necessary information, the RO should assist the appellant 
in obtaining such records, if she requests such assistance.  
Culver v. Derwinski, 3 Vet. App. 292  (1992) (holding that VA 
has a duty to obtain all pertinent medical records which have 
been called to its attention by a claimant and by the 
evidence of record); see also Franzen v. Brown, 9 Vet. App. 
235  (1996) (stating that VA's obligation under § 5103(a) to 
assist claimant in filing a claim pertains to relevant 
evidence which may exist or could be obtained).

Third, and finally, the Board concludes that VA record review 
is needed prior to appellate review of this case.  The law 
states that, when the medical evidence is inadequate, the VA 
must supplement the record by seeking a medical opinion or by 
scheduling a VA examination.  38 C.F.R. § 4.70  (1999); see 
Colvin v. Derwinski, 1 Vet. App. 171  (1991).  In this case, 
the Board finds that a medical opinion is needed, after 
review of the claims file, indicating whether or not the 
veteran ever had laryngeal cancer and, if so, whether it was 
a primary cancer or, alternatively, a metastasis of the 
veteran's oropharyngeal cancer.  This is needed in order to 
provide a record upon which a fair, equitable, and 
procedurally correct decision on the claim can be made.  
38 C.F.R. §§ 3.326, 3.327  (1999).

In light of the above, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and request that she clarify which 
organization, attorney, agent, or other 
representative, if any, she wishes to act 
as her accredited representative before 
VA, and, if necessary, to submit to the 
RO a properly-executed power of attorney, 
VA Form 21-22.  That organization or 
agent should be afforded the opportunity 
to submit argument, including a VA Form 
646, on the appellant's behalf.

2.  The RO should inform the appellant 
that medical records associated with the 
June 1997 death certificate amendment may 
be available.  She should be provided 
with the opportunity to submit any and 
all such records, or, if she prefers, 
have the RO assist her with obtaining 
such records by identifying any and all 
additional sources of medical treatment 
received by the veteran for his head and 
neck cancer from November 1996 to June 
1997.  She should furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source she identifies.  
Copies of all correspondences made and 
records obtained should be added to the 
claims folder.

3.  The RO should submit the claims file, 
with any and all additional evidence 
received, to an appropriate VA physician 
for a review of the records and 
submission of a medical opinion.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the specialist prior to rendering a 
medical opinion.  The specialist is 
requested to answer the following:  (1)  
Did the veteran have laryngeal cancer?  
(2)  If so, did it contribute or cause 
his death?  (3)  If so, was it a primary 
cancer, or a metastasis of the 
oropharyngeal cancer?  The reasoning 
which forms the basis of the above 
opinion should be set forth.  That the 
claims folder was reviewed should be 
expressly stated.  All findings are to be 
recorded in a concise, legible manner and 
made part of the claims folder.

4.  Thereafter, the RO should review the 
appellant's claim seeking entitlement to 
service connection for the veteran's 
cause of death, as part of a claim for 
DIC, based on all the evidence in the 
claims folder.

5.  If any action remains adverse to the 
appellant, she and her representative, if 
any, should be furnished a Supplemental 
Statement of the Case which summarizes 
the pertinent evidence, fully cites the 
applicable legal provisions, and reflects 
detailed reasons and bases for the 
decision reached.

Thereafter, the appellant and representative, if any, should 
be afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 


